 

Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 11,
2020, is entered into by and between LGBTQ Loyalty Holdings, Inc., a Delaware
corporation (the “Company”), and Cavalry Fund I LP, a Delaware limited
partnership (the “Purchaser” or “Holder”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act” or “1933 Act”), and Rule 506 promulgated thereunder by the
United States Securities and Exchange Commission (the “SEC”), the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company a 10% convertible note of the Company, in the form
attached hereto as Exhibit A, in the principal amount of $115,500 (together with
any note(s) issued in replacement thereof or as interest thereon or otherwise
with respect thereto in accordance with the terms thereof, the “Note”),
convertible into shares (“Conversion Shares”) of common stock, $0.001 par value
per share (the “Common Stock”), of the Company, upon the terms and subject to
the limitations and conditions set forth in such Note.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1. Purchase and Sale of Note.

 

a) Purchase of Note. On the Closing Date (as defined below), the Company shall
issue and sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, the Note for an aggregate purchase price of $105,000 (“Purchase
Price”).

 

b) Form of Payment. On the Closing Date (i) the Purchaser shall pay the Purchase
Price by wire transfer of immediately available funds, in accordance with the
Company’s written instructions as provided in the disbursement authorization
dated February 11, 2020 and signed by the Company (the “Disbursement
Authorization”), simultaneously with delivery of the Note, and (ii) the Company
shall deliver such Note duly executed on behalf of the Company to the Purchaser,
simultaneously with delivery of such Purchase Price.

 

c) Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 8 and Section 9 below, the closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the first business day following the date hereof or such other mutually agreed
upon time (the “Closing Date”)

 

 1 

 

 

2. Purchaser’s Representations and Warranties. The Purchaser represents and
warrants to the Company that:

 

a) Investment Purpose. Purchaser is acquiring the Note and the Conversion Shares
(collectively, the “Securities”) for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws; provided, however, by making
the representations herein, Purchaser does not agree, or make any representation
or warranty, to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. The Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. The Purchaser does not presently have any
agreement or understanding, directly or indirectly, with any person to
distribute any of the Securities in violation of applicable securities laws.

 

b) Accredited Investor Status. The Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).

 

3. Representations and Warranties of the Company. Except as disclosed by the
Company in the publicly filed SEC Documents (as defined in this Agreement) the
Company represents and warrants to the Purchaser, as of the date hereof and the
Closing Date, that:

 

a) Organization and Qualification. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. The SEC Documents set forth a list of all
of the Subsidiaries of the Company and the jurisdiction in which each is
incorporated The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect.
“Material Adverse Effect” means any material adverse effect on the business,
operations, assets, financial condition or prospects of the Company or its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.

 

b) Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement and the Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement and the Note by the Company and the consummation
by it of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Note and the issuance and reservation for
issuance of the Conversion Shares issuable upon conversion and exercise thereof)
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note and each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

 2 

 

 

c) Capitalization. As of the date hereof, the authorized capital stock of the
Company, and number of shares issued and outstanding, is as set forth in the
Company’s most recent periodic report filed with the SEC. Except as disclosed in
the SEC Documents no shares are reserved for issuance pursuant to the Company’s
stock option plans. Except as disclosed in the SEC Documents no shares are
reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for shares of Common Stock. All of such outstanding shares
of capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and non-assessable. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the shareholders of
the Company or any liens or encumbrances imposed through the actions or failure
to act of the Company. As of the effective date of this Agreement, and except as
disclosed in the SEC Documents, (i) there are no outstanding options, warrants,
scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities, notes or rights convertible
into or exchangeable for any shares of capital stock of the Company or any of
its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act and (iii)
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of any of the Securities. The
Company has furnished to the Purchaser true and correct copies of the Company’s
Certificate or Articles of Incorporation as in effect on the date hereof
(“Formation Documents”), the Company’s By-laws, as in effect on the date hereof
(the “Bylaws”), and the terms of all securities convertible into or exercisable
for Common Stock of the Company and the material rights of the holders thereof
in respect thereto.

 

d) Issuance of Shares. The Conversion Shares are duly authorized and reserved
for issuance and, upon conversion of the Note, as the case may be, in accordance
with their respective terms, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.

 

e) Acknowledgment of Dilution. The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company. The Board of Directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company. The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other stockholders of the
Company or parties entitled to receive equity of the Company.

 

 3 

 

 

f) No Conflicts. The execution, delivery and performance of this Agreement, and
the Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance of the Conversion Shares) will not (i) conflict with or
result in a violation of any provision of the Formation Documents or By-laws, or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party and that is not filed as an SEC Document or other document filed with
the SEC, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect). Neither the
Company nor any of its Subsidiaries is in violation of its Formation Documents,
By-laws or other organizational documents and neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time or both could put the Company or any of its Subsidiaries in default)
under, and neither the Company nor any of its Subsidiaries has taken any action
or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries, if any, are not being conducted, and shall
not be conducted so long as the Purchaser owns any of the Securities, in
violation of any law, ordinance or regulation of any governmental entity. Except
as specifically contemplated by this Agreement and as required under the 1933
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement and
the Note in accordance with the terms hereof or thereof or to issue and sell the
Securities in accordance with the terms hereof and thereof and to issue the
Conversion Shares. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing requirements of the Principal Market
(as defined in this Agreement) and does not reasonably anticipate that the
Common Stock will be delisted by the Principal Market in the foreseeable future.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

 

 4 

 

 

g) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
(other than exhibits to such documents) incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”). Upon written request the
Company will deliver to the Purchaser true and complete copies of the SEC
Documents, except for such exhibits and incorporated documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended (“1934 Act” or
“Exchange Act”), and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof). As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). Except as
set forth in the financial statements of the Company included in the SEC
Documents, the Company has no liabilities, contingent or otherwise, other than
(i) liabilities incurred in the ordinary course of business, and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in such financial statements, which, individually or in the aggregate,
are not material to the financial condition or operating results of the Company.
The Company is subject to the reporting requirements of the 1934 Act.

 

h) Absence of Certain Changes. Since September 30, 2019, there has been no
material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations, prospects or 1934 Act reporting status of the Company or any of its
Subsidiaries.

 

i) Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, or their officers or directors in their capacity as such,
that could have a Material Adverse Effect. The public filings contain a complete
list and summary description of any pending or, to the knowledge of the Company,
threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it would have a Material Adverse Effect.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

 

j) Patents, Copyrights, etc. The Company and each of its Subsidiaries owns or
possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future); there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated to be
operated in the future); to the best of the Company’s knowledge, the Company’s
or its Subsidiaries’ current and intended products, services and processes do
not infringe on any Intellectual Property or other rights held by any person
and/or entity; and the Company is unaware of any facts or circumstances which
might give rise to any of the foregoing. The Company and each of its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of their Intellectual Property.

 

 5 

 

 

k) No Materially Adverse Contracts, Etc. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company’s officers has or is
expected to have a Material Adverse Effect.

 

l) Disclosure. No event or circumstance has occurred or exists with respect to
the Company or any of its Subsidiaries or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.

 

m) Brokers. The Company hereby represents and warrants that it has not hired,
retained or dealt with any broker, finder, consultant, person, firm or
corporation (“Broker”) in connection with the negotiation, execution or delivery
of this Agreement or the transactions contemplated hereunder. The Company
covenants and agrees that should any claim be made against Purchaser for any
commission or other compensation by the Broker, based upon the Company’s
engagement of such person in connection with this transaction, the Company shall
indemnify, defend and hold Purchaser harmless from and against any and all
damages, expenses (including attorneys’ fees and disbursements) and liability
arising from such claim. The Company shall pay the commission of the Broker, to
the attention of the Broker, pursuant to their separate agreement(s) between the
Company and the Broker.

 

n) Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since September 30, 2019, neither
the Company nor any of its Subsidiaries has received any notification with
respect to possible conflicts, defaults or violations of applicable laws, except
for notices relating to possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.

 

 6 

 

 

o) Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
coverage, amounts as are prudent and customary in the businesses in which the
Company is engaged, including, but not limited to, directors and officer’s
insurance coverage with coverage amounts that are at least equal to the
aggregate Purchase Price. Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

 

p) No “Shell”. As of the date of this Agreement the Company is an operating
company and, either (i) is not or has never been a “shell issuer” as defined in
Rule 144(i)(2) or (ii) at least 12 months have passed since the Company filed
Form 10 Type information indicating it is not a “shell issuer” (and supporting
the claim that it is no longer a shell company), filed all required reports for
at least twelve consecutive months after the filing of the respective Form 10
information, and has therefore complied with Rule 144(i)(2).

 

q) Bad Actor. No officer or director of the Company would be disqualified under
Rule 506(d) of the Securities Act as amended on the basis of being a “bad
actor”.

 

r) Acknowledgement Regarding Purchaser’s Trading Activity. Notwithstanding
anything in this Agreement or elsewhere to the contrary it is understood and
acknowledged by the Company that: (i) the Purchaser has not been asked by the
Company to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) each Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction.

 

s) Sarbanes-Oxley Act. The Company and each Subsidiary is in material compliance
with all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

4. COVENANTS.

 

a) Best Efforts. The parties shall use their best efforts to satisfy timely each
of the conditions described in Section 6 and 7 of this Agreement.

 

b) Form D; Blue Sky Laws. The Company agrees when applicable to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to the Purchaser promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary to qualify the Securities for sale to the
Purchaser at the applicable closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Purchaser on or prior to the Closing Date.

 

 7 

 

 

c) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for general corporate purposes, marketing and sales, product
development, key personnel recruiting and business development purposes, and
shall not, directly or indirectly, use such proceeds for (i) the repayment of
any debt issued in corporate finance transactions, (ii) any loan to or
investment in any other corporation, partnership, enterprise or other person
(except in connection with the Company’s currently existing operations), or
(iii) any loan, credit, or advance to any officers, directors, employees, or
affiliates of the Company.

 

d) Financial Information. Upon written request of the Purchaser, the Company
agrees to within (3) three days of the written request send or make available
the following reports filed with the SEC or OTC Markets Group to the Purchaser:
a copy of its Annual Report and its Quarterly Reports and any Supplemental
Reports; (ii) copies of all press releases issued by the Company or any of its
Subsidiaries; and (iii) copies of any notices or other information the Company
makes available or gives to such shareholders. Notwithstanding the foregoing,
the Company shall not disclose any material nonpublic information to the
Purchaser without its consent unless such information is disclosed to the public
prior to or promptly following such disclosure to the Purchaser.

 

e) Listing. The Company will obtain and, so long as the Purchaser owns any of
the Securities, maintain the listing and trading of its Common Stock on the
Principal Market, and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Financial Industry
Regulatory Authority (“FINRA”) and such exchanges, as applicable. The Company
shall promptly provide to the Purchaser copies of any notices it receives from
the SEC, OTC Markets Group and any other exchanges or quotation systems on which
the Common Stock is then listed regarding the continued eligibility of the
Common Stock for listing on such exchanges and quotation systems, provided that
it shall not provide any notices constituting material nonpublic information. If
at any time while the Note is outstanding the Company fails to maintain the
listing and trading and of its Common Stock, or fails in any way to comply with
the Company’s reporting/ filing obligations such failure(s) will result in
liquidated damages of fifteen thousand dollars ($15,000), being immediately due
and payable to Purchaser at its election in the form of cash payment or addition
to the balance of the Note.

 

f) Corporate Existence. So long as the Purchaser beneficially owns any
Securities, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such transaction (i) assumes
the Company’s obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly traded corporation
whose Common Stock is listed for trading on Principal Market.

 

g) No Integration. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

 8 

 

 

h) Securities Laws Disclosure; Publicity. The Company shall comply with
applicable securities laws by filing a Current Report on Form 8-K, within four
(4) Trading Days following the date hereof, disclosing all the material terms of
the transactions contemplated hereby.

 

i) Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it nor any other person acting on its behalf
will provide the Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto the Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

j) Subsidiaries. So long as the Note remains outstanding, the Company shall not
transfer any assets or rights to any of its subsidiaries or permit any of its
subsidiaries to engage in any significant business or operations, whether such
subsidiaries are currently existing or hereafter created.

 

k) Insurance. So long as the Note remains outstanding, the Company and its
Subsidiaries shall maintain in full force and effect insurance reasonably
believed by the Company to be adequate coverage (a) on all assets and
activities, covering property loss or damage and loss of income by fire or other
hazards or casualty, and (b) against all liabilities, claims and risks for which
it is customary for companies similarly situated to the Company to insure,
including without limitation applicable product liability insurance, required
workmen’s compensation insurance, and other insurance covering injury or damage
to persons or property, but excluding directors and officers insurance coverage.
The Company shall promptly furnish or cause to be furnished evidence of such
insurance to the Purchaser, in form and substance reasonably satisfactory to the
Purchaser

 

l) ROFR. At any time while the Note is outstanding, the Company desires to
borrow funds, raise additional capital and/or issue additional promissory notes
convertible into shares of securities of the Company (a “Prospective
Financing”), the Purchaser shall have the right of first refusal to participate
in the Prospective Financing, and the Company shall provide written notice
containing the terms of such Prospective Financing (the “ROFR Notice”) to the
Purchaser prior to effectuating any such transaction. The ROFR Notice shall
specify all of the key terms of the Prospective Financing, including, but not
limited to, the proposed investment amount, the proposed rate of interest, the
proposed conversion price, the proposed term of the investment, the type and
number of securities to be sold and any and all other relevant terms, each as
applicable. Upon Purchaser’s receipt of the ROFR Notice, Purchaser shall have
the exclusive right to participate in such Prospective Financing(s), upon the
terms specified in the ROFR Notice, by sending written notice to the Company
within seven (7) business days after Purchaser’s receipt of the ROFR Notice. In
the event Purchaser fails to exercise its right of first refusal with respect to
an ROFR Notice within the time set forth above, Purchaser shall be deemed to
have waived its right of first refusal with respect to such Prospective
Financing, provided that it shall retain such right with respect to any future
Prospective Financing. Notwithstanding anything contained herein, the Company
shall not furnish any material non-public information concerning the Company
without the Purchaser’s prior written consent, and shall initially only indicate
to the Purchaser that the Company contemplates a financing. Notwithstanding
anything contained herein, in no event shall the Purchaser be entitled to
purchase any securities which would cause the sum of (1) the number of shares of
Common Stock beneficially owned by the Purchaser and its affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of the Note or the unexercised or
unconverted portion of any other security of the Company subject to a limitation
on conversion or exercise analogous to the limitations contained herein) and (2)
the number of shares of directly or indirectly purchasable under this Section,
to exceed 4.99% of the outstanding shares of Common Stock (or 9.99% of the total
issued Common Stock of the Company if specified by Purchaser and accompanied
with applicable documentation such as any Amendment made to this Agreement or
the Note).

 

 9 

 

 

m) Future Financings: From the date hereof until the Note is no longer
outstanding, in the event the Company issues or sells any shares of Common Stock
or securities directly or indirectly convertible into or exercisable for Common
Stock (“Common Stock Equivalents”) or amends the transaction documents relating
to any sale or issuance of Common Stock or Common Stock Equivalents, and the
Purchaser reasonably believes that the terms and conditions thereunder are more
favorable to such investors as the terms and conditions granted under this
Agreement, Note or any document provided by the Purchaser to the Company
relating to any sale or issuance of Common Stock (the “Transaction Documents”),
then at the Purchaser’s option the Transaction Documents shall be deemed
automatically amended so as to give the Purchaser the benefit of such more
favorable terms or conditions (for the avoidance of doubt, the Purchaser shall
not be required to provide any notice to the Company with respect to such more
favorable terms or conditions). Promptly following a request to the Company, the
Company shall provide Purchaser with all executed transaction documents relating
to any such sale or issue of Common Stock or Common Stock Equivalents. Company
shall deliver acknowledgment of such automatic amendment to the Transaction
Documents to Purchaser in form and substance reasonably satisfactory to the
Purchaser (the “Acknowledgment”) within three (3) business days of Company’s
receipt of request from Purchaser (the “Deadline”), provided that Company’s
failure to timely provide the Acknowledgement shall not affect the automatic
amendments contemplated hereby. If the Acknowledgement is not delivered by the
Deadline, Company shall pay to the Purchaser $1,000.00 per day in cash, for each
day beyond the Deadline that the Company fails to deliver such Acknowledgement
such cash amount shall be paid to Holder by the first day of the month following
the month in which it has accrued or, at the option of the Holder, shall be
added to the principal amount of the Note, in which event interest shall accrue
thereon in accordance with the terms of the Note and such additional principal
amount shall be convertible into Common Stock in accordance with the terms of
the Note.

 

n) Piggyback Registration Rights. Borrower shall include all shares issuable
upon conversion of the Note on: (i) the next registration statement and
Regulation A offering statement Borrower files with the SEC; (ii) the subsequent
registration statement if such previous registration statement is withdrawn,
(iii) the subsequent Regulation A offering statement if such previous Regulation
A offering statement is withdrawn, (iv) any amendment to any registration
statement previously filed but not effective as of the Issue Date (as defined in
the Note), and (v) any amendment to any Regulation A offering statement
previously filed but not qualified as of the Issue Date. Failure to do so will
result in liquidated damages of fifty percent (50%) of the outstanding principal
amount of the Note, but not less than twenty-five thousand dollars ($25,000),
being immediately due and payable to Holder at its election in the form of cash
payment or addition to the balance of the Note.

 

 10 

 

 

o) Subsequent Financings. Notwithstanding anything contained herein, if at any
time while this Note is outstanding the Company enters into any capital raising
transaction, including without limitation an equity line transaction, a loan
transaction or the sale of shares of Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock, whether or not permitted under
the Transaction Documents (“Subsequent Financing”), then following the closing
of each such Subsequent Financing the Holder in its sole and absolute discretion
may compel the Company to redeem up to the entire outstanding balance of the
Note from the gross proceeds therefrom (“Redemption Amount”), provided however
(a) if the Holder is holding other convertible notes similar to this Note
whether issued prior or after the Issue Date of this Note (collectively with
this Note, the “Notes”), the Redemption Amount may be applied to redeem any or
all of the Notes specified by the Holder, (b) the Holder shall be notified in
writing of the closing of each such Subsequent Financing within one (1) day
following such closing, and (c) the Holder may elect not to exercise its right
to such redemption in whole or in part, in which case the Company may not redeem
any Notes in connection with such Subsequent Financing to the extent so rejected
(for clarification, if the holder elects to reject any redemption in any
instance, such rejection shall not affect the Holder’s redemption rights
hereunder in the future). Further, in the event that the Holder demands
redemption of a portion or the full balance of the Note within the first one
hundred eighty (180) calendar days from Issue Date of the Note, such Redemption
Amount shall subject to then then applicable Prepayment Factor, as defined in
the Note shall be applied). To the extent the Company is obligated to redeem any
portion of the Notes pursuant to this Section but fails to do so, such default
shall constitute an Event of Default under all the Notes.

 

p) Additional Investment Right. Purchaser shall have the right at any time from
time to time, as of the date hereof, and until such date when the Note is no
longer outstanding, to in its sole and absolute discretion purchase an
additional convertible promissory note, or additional convertible promissory
notes, from the Company for up to a principal amount equal to the amount of the
Note purchased hereunder (each a “Subsequent Note” and collectively the
“Subsequent Notes”) on the same terms and conditions as applicable to the
purchase and sale of the Note purchased on the date hereof by Purchaser, and in
substantially the same form and substance as the Note issued pursuant to this
Agreement, mutatis mutandis, (each a “Subsequent Note Purchase” and collectively
“Subsequent Note Purchases”). For Purchaser to exercise such Subsequent Note
Purchase right, Purchaser shall deliver written notice, to the Company (for
clarity notice sent via electronic mail shall satisfy such written notice
requirement) electing to exercise such Subsequent Note Purchase right, which
notice shall specify the principal amount of the Additional Note to be purchased
by such Purchaser (“Subsequent Note Amount”) and the date on which such purchase
and sale shall occur (“Subsequent Note Closing”), which Subsequent Note Closing
shall occur within five (5) days following such notice by such Purchaser, or
such other date mutually agreed upon by the Purchaser and Company. The terms and
conditions of any Subsequent Note Purchase shall be identical to the terms and
conditions set forth in this Agreement applicable to the sale of the Note on the
date hereof, including without limitation each Subsequent Note will be in the
form of the Note issued hereto, provided that the Maturity Date thereunder shall
be on ninth (9th) month from the Subsequent Note’s issue date. Further, if a
warrant to purchase Company’s common stock was issued pursuant to this Agreement
then Purchaser shall receive a warrant in the form as the same form and
substance as the warrant issued pursuant to this Agreement (“Subsequent
Warrant”), provided that the Termination Date of the Additional Warrant shall be
the fifth (5th) anniversary from the issue date of the Subsequent Warrant. On or
prior to any Subsequent Note Closing(s), the Company and the Purchaser shall,
upon Purchaser’s request, execute and deliver a new securities purchase
agreement with respect to the Subsequent Note Purchase(s) in the same form and
substance as this Agreement (each a “Subsequent Purchase Agreement and
collectively “Subsequent Purchase Agreements”), mutatis mutandis, and all the
representations, warranties, covenants, indemnities and conditions set forth
herein shall be included and incorporated with respect to such Note Purchase,
mutatis mutandis. Purchaser may assign its Subsequent Note Purchase right
hereunder to any affiliate of such Purchaser.

 

 11 

 

 

5. Transfer Agent Instructions. Upon receipt of a duly executed Notice of
Conversion, the Company shall issue irrevocable instructions to its transfer
agent to issue certificates, registered in the name of the Purchaser or its
nominee, for the Conversion Shares in such amounts as specified from time to
time by the Purchaser to the Company upon conversion of the Note, or any part
thereof, in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that the Company proposes to replace its transfer
agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement and the Securities (including
but not limited to the provision to irrevocably reserve shares of Common Stock
in the Reserved Amount (as defined in the Note)) signed by the successor
transfer agent (to the Company) and the Company. Prior to registration of the
Conversion Shares under the 1933 Act or the date on which the Conversion Shares
may be sold pursuant to Rule 144, Section 4(a)(1) of the Securities Act
(“Section 4(a)(1)”), or other applicable exemption without any restriction as to
the number of Securities as of a particular date that can then be immediately
sold, all such certificates shall bear the restrictive legend specified in
Section 2(g) of this Agreement. The Company warrants that: (i) no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 5, and stop transfer instructions to give effect to hereof (in the case
of the Conversion Shares, prior to registration of the Conversion Shares under
the 1933 Act or the date on which the Conversion Shares may be sold pursuant to
Rule 144, Section 4(a)(1), or other applicable exemption without any restriction
as to the number of Securities as of a particular date that can then be
immediately sold), will be given by the Company to its transfer agent and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the Note;
(ii) it will not direct its transfer agent not to transfer or delay, impair,
and/or hinder its transfer agent in transferring (or issuing)(electronically or
in certificated form) any certificate for Conversion Shares to be issued to the
Purchaser upon conversion of or otherwise pursuant to the Note as and when
required by the Note and this Agreement; and (iii) it will not fail to remove
(or direct its transfer agent not to remove or impair, delay, and/or hinder its
transfer agent from removing) any restrictive legend (or to withdraw any stop
transfer instructions in respect thereof) on any certificate for any Conversion
Shares issued to the Purchaser upon conversion of or otherwise pursuant to the
Note as and when required by the Note and this Agreement. Nothing in this
Section shall affect in any way the Purchaser’s obligations and agreement set
forth in Section 2(g) hereof to comply with all applicable prospectus delivery
requirements, if any, upon re-sale of the Securities. If the Purchaser provides
the Company with (i) an opinion of counsel in form, substance and scope
customary for opinions in comparable transactions, to the effect that a public
sale or transfer of such Securities may be made without registration under the
1933 Act and such sale or transfer is effected or (ii) the Purchaser provides
reasonable assurances that the Securities can be sold pursuant to Rule 144,
Section 4(a)(1), or other applicable exemption, the Company shall permit the
transfer, and, in the case of the Conversion Shares, promptly instruct its
transfer agent to issue one or more certificates, free from restrictive legend,
in such name and in such denominations as specified by the Purchaser. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchaser, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Purchaser shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

 12 

 

 

6. Injunction Posting of Bond. In the event the Purchaser shall elect to convert
the Note or any parts thereof, the Company may not refuse conversion or exercise
based on any claim that Purchaser or anyone associated or affiliated with
Purchaser has been engaged in any violation of law, or for any other reason. In
connection with any injunction sought or attempted by the Company, the Company
shall be required to post a bond at least equal to the greater of either: (i)
the outstanding principal amount of the Note; and (ii) the market value of the
Conversion Shares sought to be converted, exercised or issued, based on the sale
price per share of Common Stock on the principal market on which it is traded.

 

7. Delivery of Unlegended Shares.

 

a) Within one (1) business day (such first business day being the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
from the Purchaser (i) a notice of conversion, (ii) a representation that the
requirements of Rule 144, Section 4(a)(1), or any other applicable exemption
have been satisfied, and (iii) an opinion of counsel in form, substance and
scope customary for opinions of counsel in comparable transactions to the effect
that the shares to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration, the Company shall deliver such shares of
Common Stock without any legends including the legend set forth in Section 4(h)
above (the “Unlegended Shares”); and (z) cause the issuance of the Unlegended
Shares to the Purchaser via express courier, by electronic transfer, or
otherwise as requested by the Purchaser, on or before the Unlegended Shares
Delivery Date.

 

b) The Company understands that a delay in the delivery of the Unlegended Shares
later than the Unlegended Shares Delivery Date could result in economic loss to
the Purchaser. As compensation to Purchaser for such loss, the Company agrees to
pay late payment fees (as liquidated damages and not as a penalty) to the
Purchaser for late delivery of Unlegended Shares in the amount of $250.00 per
business day after the Unlegended Shares Delivery Date. If during any three
hundred and sixty (360) day period, the Company fails to deliver Unlegended
Shares as required by this Section for an aggregate of thirty (30) days, then
Purchaser or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the shares subject
to such default at a price per share equal to the greater of (i) 200% of the
most recent closing price of the Common Stock or (ii) the parity value of the
Default Sum to be paid (as defined in Section 3.16 of the Note) (“Unlegended
Redemption Amount”). The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.

 

 13 

 

 

8. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Note to the Purchaser at the Closing is subject
to the satisfaction, at or before the Closing Date of each of the following
conditions provided that these conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion:

 

a) The Purchaser shall have executed this Agreement and delivered the same to
the Company.

 

b) The Purchaser shall have delivered the Purchase Price to the Company.

 

c) The representations and warranties of the Purchaser shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing Date.

 

d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

9. Conditions to The Purchaser’s Obligation to Purchase. The obligation of the

Purchaser hereunder to purchase the Note at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in its sole discretion:

 

a) The Company shall have executed this Agreement and delivered the same to the
Purchaser.

 

b) The Company shall have delivered to the Purchaser the duly executed Note (in
such denominations as the Purchaser shall request) in accordance with Section 1
above.

 

c) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Purchaser, shall have been delivered to and acknowledged in
writing by the Company’s Transfer Agent (a copy of which written acknowledgment
shall be provided to Purchaser prior to Closing).

 

 14 

 

 

d) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Purchaser shall have received a
certificate or certificates reasonably requested by the Purchaser including, but
not limited to certificates with respect to the Company’s Formation Documents,
By-laws, and Board of Directors’ resolutions relating to the transactions
contemplated hereby.

 

e) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

f) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including but not limited to a change in
the 1934 Act reporting status of the Company or the failure of the Company to be
timely in its 1934 Act reporting obligations.

 

g) The Conversion Shares shall have been authorized for quotation on the
Principal Market and trading of the Common Stock on the Principal Market shall
not have been suspened by the SEC or the Principal Market.

 

10. Governing Law; Miscellaneous.

 

a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof or any other State. Any action brought by any party
against any other party hereto concerning the transactions contemplated by this
Agreement shall be brought only in the state courts located in the state and
county of New York or in the federal courts located in the state and county of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement or any other
transaction document contemplated hereby by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

 15 

 

 

b) Removal of Restrictive Legends. In the event that Purchaser has any shares of
the Company’s Common Stock bearing any restrictive legends, and Purchaser,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon in connection
with a sale of such shares pursuant to any exemption to the registration
requirements under the Securities Act, and the Company and or its counsel
refuses or fails for any reason (except to the extent that such refusal or
failure is based solely on applicable law that would prevent the removal of such
restrictive legends) to render an opinion of counsel or any other documents or
certificates required for the removal of the restrictive legends, then the
Company hereby agrees and acknowledges that the Purchaser is hereby irrevocably
and expressly authorized to have counsel to the Purchaser render any and all
opinions and other certificates or instruments which may be required for
purposes of removing such restrictive legends, and the Company hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Company, issue any such shares without
restrictive legends as instructed by the Purchaser, and surrender to a common
carrier for overnight delivery to the address as specified by the Purchaser,
certificates, registered in the name of the Purchaser or its designees,
representing the shares of Common Stock to which the Purchaser is entitled,
without any restrictive legends and otherwise freely transferable on the books
and records of the Company.

 

c) Filing Requirements. From the date of this Agreement until the Notes are no
longer outstanding, the Company will timely and voluntarily comply with all
reporting requirements that are applicable to an issuer with a class of shares
registered pursuant to Section 12(g) of the 1934 Act, whether or not the Company
is then subject to such reporting requirements, and comply with all requirements
related to any registration statement filed pursuant to this Agreement. The
Company will use reasonable efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the Notes are no
longer outstanding. The Company will maintain the quotation or listing of its
Common Stock on the OTCQX, OTCQB, OTC Pink, New York Stock Exchange, NASDAQ
Stock Market, NYSE MKT, f/k/a American Stock Exchange, or other applicable
principal trading exchange or market for the Common Stock (whichever of the
foregoing is at the time the principal trading exchange or market for the Common
Stock) (the “Principal Market”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide Purchaser with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement and the Closing Date, the OTC Pink is the Principal Market.
Until the Note is no longer outstanding, the Company will continue the listing
or quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.

 

 16 

 

 

d) Fees and Expenses. Except as expressly set forth in this Agreement, the Note,
or the Disbursement Authorization to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchaser. The
Disbursement Authorization includes a disbursement of $5,000 to Purchaser’s
legal counsel for the Purchaser’s legal fees.

 

e) Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under the Note. Notwithstanding any provision to the
contrary contained in herein or under the Note, it is expressly agreed and
provided that the total liability of the Company under the Note for payments in
the nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Note or herein exceed such Maximum Rate. It is agreed
that if the maximum contract rate of interest allowed by law and applicable to
the Note is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Note from the
effective date forward, unless such application is precluded by applicable law.
If under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Company to the Purchaser with respect to indebtedness evidenced by
the Note, such excess shall be applied by the Purchaser to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at the Purchaser’s election.

 

f) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

g) Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

h) Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Purchaser.

 

 17 

 

 

i) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be: (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by email or facsimile with accurate confirmation generated by the
transmitting facsimile machine or computer, at the address, email address or
facsimile number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

 

Purchaser: Cavalry Fund I LP   61 Kinderkamack Road   Woodcliff Lake, NJ 07677  
Attn: Thomas Walsh   Email: Thomas@cavalryfund.com      Company: LGBTQ Loyalty
Holdings, Inc.   2435 Dixie Highway   Wilton Manors, FL 33305   Attn: Robert
Blair, Chief Executive Officer   Email: info@lifeappsbrands.com

 

Each party shall provide notice to the other party of any change in address.

 

j) Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Purchaser shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), the Purchaser may assign its rights hereunder to any
person that purchases Securities in a private transaction from the Purchaser or
to any of its “affiliates,” as that term is defined under the 1934 Act, without
the consent of the Company.

 

k) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

l) Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Purchaser. The Company agrees to indemnify and hold harmless the
Purchaser and all their officers, directors, employees and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Purchaser of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

 18 

 

 

m) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

n) No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

o) Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Purchaser by vitiating the intent
and purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Purchaser
shall be entitled, in addition to all other available remedies at law or in
equity, and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

p) Counterparts. This Agreement may be executed in any number of

counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. Any signature transmitted by facsimile, e-mail, or other electronic
means shall be deemed to be an original signature.

 

[signature page to follow]

 

 19 

 

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

LGBTQ LOYALTY HOLDINGS, INC.         By: /s/ Robert Blair   Name: Robert Blair  
Title: Chief Executive Officer         CAVALRY FUND I LP         By: /s/ Thomas
Walsh   Name: Thomas Walsh   Title: Manager  

 

GUARANTY

 

The undersigned subsidiaries of the Company jointly and severally, absolutely,
unconditionally and irrevocably, guarantees to the Purchaser and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Company when due (whether at the stated
maturity, by acceleration or otherwise) of all amounts due under, and all other
obligations under, the Note. The undersigned subsidiaries’ liability under this
Guaranty shall be unlimited, open and continuous for so long as this Guaranty
remains in force.

 

LGBTQ Loyalty, LLC   Sports One Group Inc.           By:     By:   Print Name:  
  Print Name:   Title:     Title:             LifeApps Inc.   Loyalty Preference
Index, Inc.       By:     By:   Print Name:     Print Name:   Title:     Title:
 

 

 20 

 